DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2010/0033513).

	Regarding claims 1, 5 and 9
	Choi et al. shows the method and device of driving a light-emitting element, comprising: acquiring a display image (taken to be receiving the first image signal R,G,B, see Figs. 1, 3 and 7 and para. 0033 and 0044-0045); calculating a backlight brightness required for the display image (taken to be calculating the average image luminance R_DB, see Figs. 1, 3 and 7, and para. 0033 and 0045-0049); and selecting at least one pulse signal from a plurality of preset pulse signals to drive the light-emitting element according to the backlight brightness (taken to be selecting a Duty/Gray Ref or Gamma LUT, see Figs. 5, 7 and 9, and para. 0048-0051 and 0057), wherein driving voltages or driving currents of the plurality of preset pulse signals are different (see Figs. 1, 4 and 8 and para. 0048-0051 and 0057).


	Regarding claim 10
	Choi et al. further shows, wherein driving voltages or driving currents of the plurality of the preset pulse signals are different (see Figs. 1, 4 and 8 and para. 0048-0051 and 0057).




Allowable Subject Matter

Claims 2-4, 6-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-4, 6-8 and 11-13 
The prior art of record taken alone or in combination does not teach or suggest the method of driving a light-emitting element as recited in claims 1 and 5, or the driving device as recited in claim 9, having the further limitations as set forth in claims 2-4, 6-8 and 11-13.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2011/0025732), Kim et al. (US 2011/0267377) and Kim et al. (US 2015/0103105), all show a display device having a device for driving a light-emitting element including the ability using different pulse signal for controlling the backlight brightness.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687